Exhibit 10.2

 

Exhibit C

 

NEITHER THIS DEBENTURE NOR THE SECURITIES UNDERLYING THIS DEBENTURE, NOR ANY
SECURITIES ISSUABLE UPON ITS CONVERSION, IF ANY, HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT’), OR QUALIFIED UNDER APPLICABLE
STATE SECURITIES LAWS AND MAY ONLY BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
THIS DEBENTURE AND THE SECURITIES UNDERLYING THIS DEBENTURE, OR THE SECURITIES
ISSUABLE UPON ITS CONVERSION, IF ANY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

JERRICK MEDIA HOLDINGS INC.

 

SECURED PROMISSORY NOTE

  

Dated: _________________, 2017

(“Issuance Date”)

  

FOR VALUE RECEIVED JERRICK MEDIA HOLDINGS INC., a company organized under the
laws of the State of Nevada (the “Company”), hereby promises to pay to
________________ (the “Payee”), or its registered assigns, the principal amount
of ________________ ($_______USD) in accordance with the provisions of this
Promissory Note (as amended, modified and supplemented from time to time, this
“Note” and together with any other Notes issued in the Note Issuance (as defined
below) or upon transfer or exchange, the “Notes”). Capitalized terms not defined
in this Note shall have the meaning ascribed to them in the Subscription
Agreement.

 

Certain capitalized terms are defined in Section 8 hereof.

 

1.           Original Issue Discount. This Note carries an original issue
discount of $_________________, representing a discount of six percent (6%) to
the principal amount. The amount of $_________________ is being funded to the
Company on the date hereof.

 



 -1- 

 

 

2.           Maturity Date. Provided that the Payee has not elected to convert
this note in accordance with Section 3 of this Note, the entire principal amount
of this Note shall be due and payable in full in cash in immediately available
funds on September 1, 2017 (such date, the “Maturity Date”) upon the tender of
such Note by Payee.

 

3.           Conversion.

 

(i)      The Payee shall have the option to convert this Note into (a) shares of
the Company’s Common Stock in the Company’s immediately subsequent financing
(“Subsequent Offering”) or (b) upon the Maturity Date, tender this Note to the
Company for immediate repayment of principal. The number of shares of Common
Stock that shall be issuable upon conversion of the Note in the Subsequent
Offering shall be derived by dividing (x) the principal amount of the Note by
(y) eighty-five percent (85%) of the price per share purchased in the Subsequent
Offering. No fractional shares shall be issued upon a conversion. In lieu of any
fractional shares to which Payee would otherwise be entitled, the Company shall
pay cash equal to such fraction.

 

In order to convert this Note, the Holder must deliver a dated and signed notice
of conversion (the “Notice of Conversion”), a copy of which is attached to this
Note as Exhibit A, stating its intention to convert the full principal amount of
this Note into Common Stock in the Subsequent Offering, Notices of Conversion
shall be deemed delivered on the date sent, if personally delivered, to the
Company’s Chief Executive Officer at the Company’s principal place of business,
or when actually received if sent by another method. The Notice of Conversion
must be accompanied by the original Note and no such conversion request shall be
effective unless and until the Note is tendered to the Company by Payee.

 

(ii)      As soon as possible after the conversion has been effected (but in any
event within five (5) Business Days), the Company or acquirer shall deliver to
the converting holder a certificate or certificates representing the shares
issuable by reason of such conversion in such name or names and such
denomination or denominations as the converting holder has specified. In the
event that the Payee elects to tender this Note to the Company for immediate
repayment, such payment shall be delivered to the Payee within five (5) Business
Days to the address provided by the Payee to the Company at the time of the
surrender of this Note.

 

(iii)     The issuance of Common Stock upon conversion of this Note shall be
made without charge to the holder hereof in respect thereof or other cost
incurred by the Company or acquirer in connection with such conversion. Upon
conversion of this Note, the Company shall take all such actions as are
necessary in order to ensure that the Company’s Common Stock underlying the
securities issuable upon conversion of the Note shall be validly authorized and
available for issue, fully paid and nonassessable.

 

(iv)    Neither the Company nor acquirer shall close its books against the
transfer of this Note in any manner which interferes with the timely conversion
of this Note. The Company shall assist and cooperate with any holder of this
Note required to make any governmental filings or obtain any governmental
approval prior to or in connection with the conversion of this Note (including,
without limitation, making any filings required to be made by the Company).

 



 -2- 

 

 

(v)      The Company shall at all times reserve and keep available out of its
authorized but unissued shares of common stock, solely for the purpose of
issuance upon conversion hereunder, such number of shares of common stock
issuable upon conversion. All shares of such capital stock which are so issuable
shall, when issued, be duly and validly issued, fully paid and nonassessable and
free from all taxes, liens and charges. The Company shall take all such actions
as may be necessary to assure that all such shares of capital stock may be so
issued without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which such shares of
capital stock.

 

4.        Method of Payments.

 

(i)      Payment. So long as the Payee or any of its nominees shall be the
holder of any Note, and notwithstanding anything contained elsewhere in this
Note to the contrary, the Company will pay all sums for principal becoming due
on this Note held by the Payee or such nominee not later than 1:00 p.m. New York
time, on the date such payment is due, in immediately available funds, in
accordance with the payment instructions that the Payee may designate in
writing, without the presentation or surrender of such Note or the making of any
notation thereon. Any payment made after 1:00 p.m. New York time, on a Business
Day will be deemed made on the next following Business Day. If the due date of
any payment in respect of this Note would otherwise fall on a day that is not a
Business Day, such due date shall be extended to the next succeeding Business
Day,. All amounts payable under this Note shall be paid free and clear of, and
without reduction by reason of, any deduction, set-off or counterclaim. The
Company will afford the benefits of this Section to the Payee and to each other
Person holding this Note.

 

(ii)      Transfer and Exchange. Upon surrender of any Note for registration of
transfer or for exchange to the Company, in accordance with the terms hereof, at
its principal office, the Company at its sole expense will execute and deliver
in exchange therefor a new Note or Notes, as the case may be, as requested by
the holder or transferee, which aggregate principal amount is equal the unpaid
principal amount of such Note, registered as such holder or transferee may
request; provided that this Note may not be transferred by Payee to any Person
other than Payee’s affiliates without the prior written consent of the Company
(which consent shall not be unreasonably withheld or delayed). The issuance of
new Notes shall be made without charge to the holder(s) of the surrendered Note
for any issuance tax in respect thereof or other cost incurred by the Company in
connection with such issuance, provided that each Noteholder shall pay any
transfer taxes associated therewith. The Company shall be entitled to regard the
registered holder of this Note as the holder of the Note so registered for all
purposes until the Company or its agent, as applicable, is required to record a
transfer of this Note on its register.

 

(iii)     Replacement. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of any Note and, in the
case of any such loss, theft or destruction of any Note, upon receipt of an
indemnity reasonably satisfactory to the Company or, in the case of any such
mutilation, upon the surrender and cancellation of such Note, the Company, at
its expense, will execute and deliver, in lieu thereof, a new Note of like tenor
and dated the date of such lost, stolen, destroyed or mutilated Note.

 



 -3- 

 

 

5.           Covenants of the Company. The Company covenants and agrees as
follows:

 

(i)       Consolidation, Merger and Sale. With the exception of a reverse merger
transaction, the Company will not sell or otherwise dispose of (or permit any
subsidiary to sell or otherwise dispose of) a material portion of its property
or assets in one or more transactions for so long as any of the Notes remain
outstanding.

 

(ii)       Use of Proceeds. The Company shall use the proceeds of the Notes only
for general working capital purposes and not to redeem or make any payment on
account of any securities of the Company other than as provided in Schedule 1
attached hereto.

 

(iii)      Notes. All Notes shall be on the same terms and shall be in
substantially the same form. All cash payments to the holder of any Note shall
be made to all holders of Notes, pro rata, based on the aggregate principal
amount at such time.

 

(iv)     Restricted Payments. Other than as set forth on Schedule 1.1 hereto,
for as long as the Notes are outstanding, the Company shall not (a) declare or
pay any dividend or make any distribution on or in respect of its capital stock;
or (b) increase the compensation (including bonuses and incentive compensation)
paid to any employee other than in the ordinary course of business consistent
with past practice.

 

7.          Events of Default. If any of the following events take place before
or on the Maturity Date (each, an “Event of Default”), Payee at its option may
declare all principal and all other amounts payable under this Note immediately
due and payable; provided, however, that this Note shall automatically become
due and payable without any declaration in the case of an Event of Default
specified in clause (iii) or (v), below:

 

(i)Company fails to make payment of the full amount due under this Note upon the
tender of such Note following the Maturity Date, which failure to make payment
continues for a period of five (5) days after receipt by the Company of notice
from the Noteholder of such default; or      (ii)A receiver, liquidator or
trustee of Company or any substantial part of Company’s assets or properties is
appointed by a court order; or      (iii) Company is adjudicated bankrupt or
insolvent; or

  

(iv)Any of Company’s property is sequestered by or in consequence of a court
order and such order remains in effect for more than 30 days; or

 

(v)Company files a petition in voluntary bankruptcy or requests reorganization
under any provision of any bankruptcy, reorganization or insolvency law or
consents to the filing of any petition against it under such law, or

 



 -4- 

 

 

(vi)Proceedings for the appointment of a receiver, trustee or custodian of the
Company or of all or a substantial part of the assets or property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement.

 

(vii)Company makes a formal or informal general assignment for the benefit of
its creditors, or consents to the appointment of a receiver or liquidator of
Company or of all or any part of its property; or

 

(viii)An attachment or execution is levied against any substantial part of
Company’s assets that is not released within 30 days; or

 

(ix)Company dissolves, liquidates or ceases business activity, or transfers any
major portion of its assets other than in the ordinary course of business;
provided that this paragraph (ix) shall not apply to any contemplated real
estate transaction; or

 

(x)Company breaches any covenant or agreement on its part contained in this Note
or the Subscription Agreement and such breach has not been remedied within ten
(10) days after receipt by the Company of notice from the Noteholder of such
default; or

 

(xi)Any material inaccuracy or untruthfulness of any representation or warranty
of the Company set forth in this Note, the Subscription Agreement or the
Offering Documents and such breach has not been remedied within fifteen (15)
days after receipt by the Company of notice from the Noteholder of such default.

 

8.Definitions.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their activities.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Noteholder” or “Payee” with respect to any Note, means at any time each Person
then the record owner hereof and “Noteholders” or “Payees” means all of such
Noteholders or Payees, collectively.

 

“Note Issuance” or “Offering” shall mean the Promissory Notes issued by the
Company to the Payee and other Noteholders (each in substantially the form of
this Note) in the original principal amount not to exceed $1,000,000 in the
aggregate, subject to the Over-Allotment Option.

 

“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.

 

“Subscription Agreement” means the Note Subscription Agreement, dated
___________ ___, 2017 between the Company and the Payee.

 

9.        Expenses of Enforcement, etc. The Company agrees to pay all reasonable
fees and expenses incurred by the Payee in connection with any amendments,
modifications, waivers, extensions, renewals, renegotiations or “workouts” of
the provisions hereof or incurred by the Payee in connection with the
enforcement or protection of its rights in connection with this Note, or in
connection with any pending or threatened action, proceeding, or investigation
relating to the foregoing, including but not limited to the reasonable fees and
disbursements of counsel for the Payee. The Company indemnifies the Payee and
its directors, managers, affiliates, partners, members, officers, employees and
agents against, and agrees to hold the Payee and each such person and/or entity
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against the Payee or any such person and/or entity arising out of, in
any way connected with, or as a result of (i) the consummation of the loan
evidenced by this Note and the use of the proceeds thereof or (ii) any claim,
litigation, investigation or proceedings relating to any of the foregoing,
whether or not the Payee or any such person and/or entity is a party thereto
other than any loss, claim, damage, liability or related expense incurred or
asserted against the payee or any such person on account of the payee’s or such
person’s gross negligence or willful misconduct. Notwithstanding the foregoing,
with respect to the indemnification obligations of the Company hereunder, (i)
the Company’s aggregate liability under this Note to the Payee shall not exceed
the aggregate principal amount of the Note and (ii) indemnified liabilities
shall not include any liability of any indemnitee arising out of such
indemnitee’s gross negligence. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

 



 -5- 

 

 

10.        Security Interest.

 

(i)        Creation of Security Interest. In order to secure the payment of the
principal and interest and all other obligations of the Company hereunder now or
hereafter owed by the Company to Payee (the “Secured Obligations”), the Company
hereby grants to Payee (or its designee) (the “Secured Party”) a security
interest (the “Security Interest”) in the property of the Company described
below (the “Collateral”) on the terms and conditions set forth in this Note:

 

(a)       all intellectual property of any kind or nature whatsoever, including
without limitation patents, patent applications, copyrights, copyright
applications, trademarks and service marks and applications therefore, mask
works, net lists and trade secrets;0

 

(b)     all substitutes and replacements for, accessions, attachments, and other
additions to, and all proceeds, products, and increases of, any and all of the
foregoing Collateral, in whatever form, whether cash or noncash; interest,
premium, and principal payments, redemption proceeds and subscription rights,
and shares or other proceeds of conversions or splits of any securities in
Collateral, and returned or repossessed Collateral; and, to the extent not
otherwise included, all (A) payments under insurance, or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) cash and (C) security for the payment of
any of the Collateral, and all goods which gave or will give rise to any of the
Collateral or are evidenced, identified, or represented therein or thereby.

 

Notwithstanding anything which may be contained herein to the contrary and
notwithstanding the timing of any filing of a UCC-1 Financing Statement by the
Holder, the Holder hereby agrees that the security interest granted hereby shall
be given a pari-passu priority with any other security interest granted by the
Company to any other holder of any promissory note which is purchased from the
Company prior to March 15, 2017 wherein Bradley Woods & Co. Ltd. is the
placement agent.

 

(ii)        Sale or Removal of Collateral Prohibited. Except for the sale of
inventory in the ordinary course of the Company’s business, the Company shall
not sell, lease, encumber, pledge, mortgage, assign, grant a security interest
in, or otherwise transfer the Collateral without the written consent of Payee,
which consent shall not be unreasonably withheld. Notwithstanding anything
contained in this Section to the contrary, the Company shall be permitted to
pledge, mortgage, assign, grant a security interest in the Collateral to any
other holder of any promissory note which is purchased from the Company prior to
March 15, 2017 wherein Bradley Woods & Co. Ltd. is the placement agent

 

(iii)     Rights of Secured Party. Upon an Event of Default, Secured Party may
(upon receiving the written consent of the other holders of any promissory note
which is purchased from the Company prior to March 15, 2017 wherein Bradley
Woods & Co. Ltd. is the placement agent) require the Company to assemble the
Collateral and make it available to Secured Party at the place to be designated
by Secured Party which is reasonably convenient to the parties. Secured Party
may (upon receiving the written consent of the other holders of any promissory
note which is purchased from the Company prior to March 15, 2017 wherein Bradley
Woods & Co. Ltd. is the placement agent) sell all or any part of the Collateral
as a whole or in parcels either by public auction, private sale, or other method
of disposition. Secured Party may (upon receiving the written consent of the
other holders of any promissory note which is purchased from the Company prior
to March 15, 2017 wherein Bradley Woods & Co. Ltd. is the placement agent) bid
at any public sale on all or any portion of the Collateral. Unless the
Collateral is perishable or threatens to decline speedily in value or is of the
type customarily sold on a recognized market, Secured Party shall give the
Company reasonable notice of the time and place of any public sale or of the
time after which any private sale or other disposition of the Collateral is to
be made, and notice given at least 10 days before the time of the sale or other
disposition shall be conclusively presumed to be reasonable. A public sale in
the following fashion shall be conclusively presumed to be reasonable:

 

(a)     Notice shall be given at least 10 days before the date of sale by
publication once in a newspaper of general circulation published in the county
in which the sale is to be held;

 



 -6- 

 

 

(b)     The sale shall be held in a county in which the Collateral or any part
is located or in a county in which the Company has a place of business;

 

(c)     Payment shall be in cash or by certified check immediately following the
close of the sale;

 

(d)    The sale shall be by auction, but it need not be by a professional
auctioneer; and

 

(e)     The Collateral may be sold as is and without any preparation for sale.

 

(iv)      Notwithstanding any provision of this Agreement, Secured Party shall
be under no obligation to offer to sell the Collateral. In the event Secured
Party offers to sell the Collateral, Secured Party will be under no obligation
to consummate a sale of the Collateral if, in their reasonable business
judgment, none of the offers received by them reasonably approximates the fair
value of the Collateral.

 

(v)      In addition to the rights under this Agreement, in the Event of Default
by the Company, Secured Party (upon receiving the written consent of the other
holders of any promissory note which is purchased from the Company prior to
March 15, 2017 wherein Bradley Woods & Co. Ltd. is the placement agent) shall be
entitled to the appointment of a receiver for the Collateral as a matter of
right whether or not the apparent value of the Collateral exceeds the
outstanding principal amount of the Notes and any receiver appointed may serve
without bond. Employment by Secured Party shall not disqualify a person from
serving as receiver.

 

(vi)        Additional Rights of Secured Party. The Company shall execute and
deliver to Secured Party concurrently with the Company’s execution and delivery
of this Agreement and at any time thereafter at the reasonable request of
Secured Party, all financing statements, continuation financing statements,
fixture filings, security agreements, mortgages, pledges, assignments,
endorsements of certificates of title, applications for title, affidavits,
reports, notices, schedules of accounts, letters of authority, and all other
documents that Secured Party may reasonably request, in form reasonably
satisfactory to Secured Party, to perfect and maintain perfected Secured Party’s
continuing security interests in the Collateral and in order to fully consummate
all of the transactions contemplated under the Offering Documents, the Company
hereby authorizes Secured Party to file and/or record such financing statements
and other documents as Secured Party deems reasonably necessary to perfect and
maintain Secured Party’s continuing security interest in the Collateral,
including, but not limited to, any and all filings recognized by the United
States Patent and Trademark Office for the purposes of perfecting a security
interest in any Collateral that is considered intellectual property of the
Company. The Company agree any such financing statements may contain an “all
asset” or “all property” description of the Collateral. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to take any
action pursuant to this Section is such action would adversely affect any other
holder of any promissory note which is purchased from the Company prior to March
15, 2017 wherein Bradley Woods & Co. Ltd. is the placement agent

 



 -7- 

 

 

11.          Amendment and Waiver. The provisions of this Note may not be
modified, amended or waived, and the Company may not take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
without the written consent of the holders of a majority of the then outstanding
principal amount of all similar notes issued in the Company’s offering of Notes;
provided, however, that any amendment to this Note which (i) changes the
Maturity Date in Section 2 hereof or (ii) adversely affects the Payee’s ability
to convert or to refrain from converting this Note in its sole discretion
pursuant to Section 3 hereof, must be approved in writing by the holders of 100%
of the then outstanding principal amount of all similar notes issued in the Note
Issuance (including this Note).

 

12.          Remedies Cumulative. No remedy herein conferred upon the Payee is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.

 

13.          Remedies Not Waived. No course of dealing between the Company and
the Payee or any delay on the part of the Payee in exercising any rights
hereunder shall operate as a waiver of any right of the Payee.

 

14.          Assignments. The Payee may assign, participate, transfer or
otherwise convey this Note and any of its rights or obligations hereunder to any
affiliate of Payee and to any other Person that the Company consents to (such
consent not to be unreasonably withheld or delayed), and this Note shall inure
to the benefit of the Payee’s successors and assigns. The Company shall not
assign or delegate this Note or any of its liabilities or obligations hereunder.

 

15.          Headings. The headings of the sections and paragraphs of this Note
are inserted for convenience only and do not constitute a part of this Note.

 

16.           Severability. If any provision of this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 



 -8- 

 

 

17.           Cancellation. After all principal, premiums (if any) at any time
owed on this Note have been paid in full, or this Note has been converted this
Note will be surrendered to the Company for cancellation and will not be
reissued.

 

18.           Maximum Legal Rate. If at any time an interest rate applicable
hereunder exceeds the maximum rate permitted by law, such rate shall be reduced
to the maximum rate so permitted by law.

 

19.           Place of Payment and Notices. Unless otherwise stated herein,
payments of principal and interest are to be delivered to the Noteholder of this
Note at the address provided by the Payee in the Subscription Agreement, or at
such other address as such Noteholder has specified by prior written notice to
the Company. No notice shall be deemed to have been delivered until the first
Business Day following actual receipt thereof at the foregoing address.

 

20.           Waiver of Jury Trial. The Payee and the Company each hereby waives
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Note and/or the
transactions contemplated hereunder.

 

21.           Submission to Jurisdiction.

 

(i)       Any legal action or proceeding with respect to this Note may be
brought in the courts of the State of New York or of the United States of
America sitting in New York County, and, by execution and delivery of this Note,
the Company hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.

 

(ii)      The Company hereby irrevocably waives, in connection with any such
action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.

 

(iii)      Nothing herein shall affect the right of the Payee to serve process
in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Company in any other jurisdiction.

 

21.         GOVERNING LAW. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

 

∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗∗

 



 -9- 

 

 

IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
on the date first written above.

 

 

  COMPANY:        

JERRICK MEDIA HOLDINGS INC.

        By:      

Jeremy Frommer

    Chief Executive Officer



 



 -10- 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To Be Signed Only Upon Conversion of the Secured Promissory Note)

 

The undersigned, the holder of the foregoing Secured Promissory Note, hereby
surrenders such Note for conversion into shares of stock offered by Jerrick
Media Holdings prior or immediately subsequent to the expiration of the
Promissory Note to the extent of $_______________ unpaid principal amount of
such Note, and requests that the certificates for such shares be issued in the
name of, and delivered to:

 

Name: ___________________________________

 

Address ___________________________________

 

___________________________________

 

___________________________________

 

___________________________________

 

Dated: ____/_____/ 20___

 

______________________________________

(Signature must conform in all respects to name of holder as specified on the
face of the Note)

 

 _______________________________________

(Address)

 

 

 



 

 


